10/01/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 20-0311



                                 No. OP 20-0311


KELLY GENE SVIR,

             Petitioner,

      v.

PETER BLUDWORTH, Warden,
Crossroads Correction Center,

             Respondent.


                                     ORDER


      Upon consideration of Appellees’ motion for a 45-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 23, 2020, within which to prepare, serve, and file its

response brief.




MP                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            October 1 2020